DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Status
Applicant’s arguments dated 10/7/20 have been received and entered in the case. 
Claims 3, 5-6, 10-14, 17-18, 20-22, 25-28 and 30 are currently pending and examined on the merits. 
Withdrawn Objections & Rejections
The objections and rejections presented herein represent the full set of objections and rejections currently pending in this application. Any objections rejections not specifically reiterated are hereby withdrawn.	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 3, 5-6, 10-14, 17-18, 20 and 24-30 are rejected under 35 U.S.C. 103 as being unpatentable over Buscher (US Publication No. 2009/0130067, cited on 892 dated 3/14/17, hereinafter Buscher) in view of Yoo (US Publication No. 2012/0201791, hereinafter Yoo). 
in vivo for the treatment of autoimmune and inflammatory diseases such as rheumatoid arthritis (para 21, 25). 
Cells of the invention do not express markers specific for antigen presenting cells, do not express indolamine 2,3-dioxygenase (IDO) constitutively, and express IDO upon stimulation with interferon-gamma (IFN-γ), and  present capacity to be differentiated into at least two cell lineages (i.e., stem cells) (para 22). The cells may be derived from any suitable source of tissue derived from the mesenchyme (i.e., mesenchymal cells) (para 84). In some embodiments the cells are derived from the stromal fraction of adipose tissue (para 84-85, 112). The cells may be obtained from the subject to be treated (autologous) or from donor patients (allogeneic) (para 112, 146).The cells are first expanded ex vivo to ensure sufficient cell numbers (para 95, 141, 188-189, 192). The cells are then sorted for the expression profile of positive for CD9, CD44, CD54, CD90 and CD105 and negative for CD11b, CD11c, CD14, CD31, CD34, CD45 and CD133 (para 87-90). Negative expression is characterized in that a cell population less than about 10% of the cells demonstrate expression thereof (para 89). Preferably, the cells demonstrate significant expression of the markers CD9, CD44, CD54, CD90 and CD105, such that in a cell population at least 50% of the cells express the markers (para 89). 
The cells are combined with a pharmaceutically acceptable carrier for administration to a subject (para 41, 170-172). The composition may also be combined with other therapeutics (para 40, 78, 178-179). The composition may be formulated for administration in any suitable form, depending on the mode of administration and therapeutic application, such as for example injectable (para 173). 
The composition is administered to the subject in an amount effect to treat the condition (para 184-185). The composition may be administered to a subject who is refractory to one or more therapies (para 12-13, 178).
ex vivo, do not express markers specific for antigen presenting cells, do not express IDO constitutively, express IDO upon stimulation with IFN-γ, and  can differentiate into at least two cell lineages. Where an examiner cannot determine whether or not the reference inherently possesses properties which anticipate, or render obvious, the claimed invention a rejection under §103 is appropriate. See MPEP §§ 2112-2112.02.
The cited art taken as a whole demonstrates a reasonable probability that the MSCs of the prior art are either identical or sufficiently similar to the claimed MSCs that whatever differences exist, they are not patentably significant. Therefore, the burden of establishing novelty or unobviousness by objective evidence is shifted to applicants. See MPEP § 2112(v). Clear evidence that the MSCs of the cited prior art does not possess a critical characteristic that is possessed by the claimed MSCs would advance prosecution and might permit allowance of claims to applicant’s method. Applicant is requested to specifically point out the support for any amendments made to the disclosure and arguments in response to this Office Action, including the claims. See MPEP §§ 714.02 and 2163.06. Applicant is also requested to refer to pages and line numbers in the as-filed specification. It is noted that other art may be applicable under 35 U.S.C. § 102 or 35 U.S.C. § 103(a) once the aforementioned issue(s) is/are addressed.
Buscher also does not disclose that the composition may be administered intravenously or that the composition is administered at certain dosages. Buscher also does not disclose that the composition may be administered on a certain schedule. 
 Yoo discloses methods of treating diseases, such as rheumatoid arthritis, by intravenously administering a therapeutically effective amount of MSCs (Abstract, para 30, 48). In some embodiments, the MSCs may be derived from adipose tissue and cultured in vitro (para 32-35). The cells are then sorted for positive expression of CD29, CD90, and CD105, and negative expression of CD14, CD32, CD34, and CD45 (para 38-42).
The cells may be combined with a pharmaceutically acceptable carrier for administration to a subject (para 43). The cells may be administered at a dosage of between about 1.0 x 103 to 1.0 x 108 cells/kg body weight of the subject, or more particularly about 1.0 x 106 cells/kg body weight (para 44). The composition may be administered one or multiple times (para 45). Treatment may be spaced by any suitable interval, including at one week (7 day) intervals (para 47, 48; “intravenous treatments are made every week”). In one embodiment, the composition may be administered three times separated by one week for each administration (para 74).  
As both Buscher and Yoo disclose administering adipose derived MSCs for the treatment of rheumatoid arthritis, it would be obvious to one of ordinary skill in the art that the references could be combined. A skilled artisan would be motivated to combine the references for effective treating of refractory rheumatoid arthritis at dosages which do not produce adverse effects.
Claims 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Buscher and Yoo as applied to claims 3, 5-6, 10-14, 17-18, 20 and 24-30 above, and in further view of Polido-Pereira et al (Rheumatoid arthritis: What is refractory disease and how to manage it? Autoimmunity Reviews, Vol. 10, No. 11 (Sept 2011) pages 707-713., hereinafter Polido-Pereira). 
The combination does not disclose that the subject is refractory to at least one or two biological treatments. 
. 

Response to Arguments
Applicant's arguments dated have been fully considered are not persuasive as explained in detail below. 
Claims 3, 5-6, 10-14, 17-18, 20 and 24-30 are rejected under 35 U.S.C. 103 as being unpatentable over Buscher in view of Yoo  
Applicant argues that the examiner has not provided the necessary scientific rationale to meet the Office’s burden to establish that the cells of Buscher necessarily possess the claimed markers (Response p2). 
MPEP § 2112(v) states that once a reference teaching a product which appears to be substantially similar is made, and the examiner presents reasoning or evidence which supports a finding of inherency, the burden of establishing novelty or unobviousness by objective evidence is shifted to applicants. Further, a rejection under 35 U.S.C. § 103 may be made when the prior art seems to be identical, except that the art is silent to an inherent characteristic. In the art rejections supra, numerous common features present between the claimed cells and the cells of Buscher, which indicates that the 
Applicant also argues that a skilled artisan would not be motivated to combine Buscher and Yoo (Response p2-3). Even if the references were combined a skilled artisan would not arrive at the claimed dosage levels (Response p2-3). Applicant argues that with respect to rheumatoid arthritis disclose utilizing a fixed dosage, and that dosages relating to cells per kg body weight do not have any connection to rheumatoid arthritis (Response p3). Additionally, the dosages relating to cells per kg body weight does not mention a rout of administration (Response p3). 
In response, the examiner notes that prior art references may be relied upon for all that they would reasonably suggest to one of ordinary skill in the art. See MPEP § 2123. Additionally, nonpreferred and alternative embodiments constitute prior art. See MPEP § 2123. Yoo explicitly states that “[t]he dosage of the composition may vary depending on patient's weight, age, sex and symptoms, the dosage form of the composition to be administered, a method of administering the composition, and so on” (para 45), that the cells may be administered “intravenously alone, or intravenously in combination with local administration (injection) at the site of condition to be treated” (para 43), and that the cells may be administered at a dosage range of “from 1.0×103-1.0×108 cells/kg (weight)” (para 44). Further, Yoo indicates that the dosages recited in paragraph [0048] refer only to “some embodiments”. This indicates that Yoo has contemplated embodiments for treating rheumatoid arthritis other than those specifically recited in paragraph [0048]. The reference as a whole clearly suggests that a skilled artisan may determine an appropriate dosage for treating rheumatoid arthritis, and that in least some embodiments, the dosage may be in a range between 1.0×103 and 1.0×108 cells/kg body weight. 
Applicant further argues that Yoo fails to disclose or suggest using allogeneic stem cells, or that the treatment may be used for refractory arthritis (Response p3-4). 
In response, the examiner notes that Yoo is not utilized for teaching these limitations. Buscher discloses both that the cells may be obtained from donor patients (allogeneic) (para 112, 146), and that the composition may be administered to a subject who is refractory to one or more therapies (para 12-13, 178). Thus, applicant’s argument is considered spurious. 
Applicant argues that even if one of ordinary skill in the art were to combine the references, the methodology of the present claims produce a surprisingly superior effect that rebuts any prima facie case of obviousness (Response p4). 
Applicant’s assertions appear to be based on a conclusion that the combined references do not obviate the claims, and could not produce a dosage within the claimed range. As discussed in detail above, the examiner respectfully disagrees that the cited prior art fails to obviate the claims as presented. Therefore, applicant’s arguments are not considered meritorious. 

Conclusion
No claims are allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARA D JOHNSON whose telephone number is (571)270-1414.  The examiner can normally be reached on Monday-Friday 8:00-4:00 CT.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARA D JOHNSON whose telephone number is (571)270-1414.  The examiner can normally be reached on Monday-Friday 8:00-4:00 CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ram Shukla can be reached on 571-272-0735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KARA D JOHNSON/Primary Examiner, Art Unit 1632